Deen, Presiding Judge,
dissenting.
While concurring with Chief Judge Birdsong’s dissent, I wish to note that even if the department store in this case had forfeited any reasonable expectation of privacy to any discarded boxes by placing them on the loading dock beside the trash compacter, see California v. Greenwood, 486 U. S._ (108 SC_, 100 LE2d 30) (1988), the loss of such privacy interest would not bestow upon a scavenger an *864“honest claim of right” to the garbage. Thus, regardless of whether the requested charge in this case belonged to the “ ‘grand conglomerations of garbled verbiage and verbal garbage,’ ” State Hwy. Dept. v. Price, 123 Ga. App. 655, 657 (182 SE2d 175) (1971), the trial court did not err in refusing to give the charge since it was not supported by the evidence.
Decided July 15, 1988.
Clayton Jones, Jr., for appellant.
Hobart M. Hind, District Attorney, L. Earl Jones, Melodie B. Swartzbaugh, Assistant District Attorneys, for appellee.